Exhibit 10.16 Chevron Energy Solutions Company. a division of Chevron U.S.A. Inc. Chevron ES Project # DWCES-31912-320 Chevron ESContract #:4012 Chevron ES Service Order #: WORK ORDER #03 FOR ENGINEERING SERVICES Consultant: Envision Solar International, Inc. Consultant Address:4225 Executive Square, Suite 1000, La Jolla, CA 92037 Consultant Phone:858-768-5153 Work Order Amount:Not-to-Exceed $211,350 (which shall include all applicable taxes pursuant to Section 5 of the Contract) Bond Required:No Retention:0% The Consulting Services Agreement ("Contract") entered into on October 23, 2008 by and between Chevron Energy Solutions Company, a division of Chevron U.S.A. Inc. ("Company") and Consultant is hereby amended on this date, December 16, 2008 by this Work Order which is fully incorporated into the Contract as follows: A.SCOPE OF WORK: I. Services to be Provided. Consultant and the Company agree that the work to be done hereunder (hereinafter referred to as the "Work") by Consultant is as follows: Provide all labor, materials, and services necessary to provide professional engineering design and specification services for the required scope of work as described in Exhibit A at Los Angeles CCD Southwest College ("Customer") site. Deliverables.
